Citation Nr: 0919447	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bronchitis, including 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active duty from August 1968 to August 1972.  
The veteran served in Vietnam.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In April 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge that was conducted via 
videoconference.  A transcript of that hearing is of record.

In July 2007, the Board remanded the Veteran's claim to the 
RO for further evidentiary development.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
bronchitis is related to the Veteran's period of active 
military service, including his exposure to herbicides.


CONCLUSION OF LAW

Bronchitis was not incurred in or aggravated by active 
military service, including due to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2005 and August 2007 of the 
information and evidenced needed to substantive and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  The RO provided notice of how disability ratings 
and effective dates are determined in April 2007.  The claim 
was readjudicated in a March 2009 supplemental statement of 
the case. 

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
Records obtained from the Social Security Administration 
indicate that, in August 2005, the Veteran was found totally 
disabled and eligible for Social Security disability benefits 
due to degenerative disc disease and neural foraminal 
stenosis.   

In a written statement received by the Board in April 2009, 
the Veteran requested that the Board "subpoena" records 
from Vijay K. Malhotra, M.D.  While the Board has the 
authority to issue a subpoena under 38 C.F.R. § 20.711 
(2008), in July 2008, Dr. Malhotra provided a signed 
statement regarding the treatment that he has provided the 
Veteran for bronchitis.  Further, the appellant has not 
explained why the production of the tangible evidence cannot 
be obtained without a subpoena.  Finally, the appellant has 
not offered any proof that additional records from Dr. 
Malhotra are necessary.  That is, while the Board concedes 
that Dr. Malhotra's office records would show treatment for 
bronchitis, no offer of proof has been made suggesting that 
those records would show that the appellant's current 
respiratory disorder is related to service, to include his 
in-service exposure to Agent Orange and other herbicides, 
beyond that which Dr. Malhotra has already offered.  Hence, 
the Board will not issue a subpoena.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran contends that he has chronic bronchitis due to 
his exposure to Agent Orange in service in Vietnam.  

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.

The provisions of 38 U.S.C.A. § 1116 provide a presumption of 
exposure to Agent Orange and other herbicides for all 
veterans who served in Vietnam during the Vietnam era.  

Bronchitis is not a 38 C.F.R. § 3.309(e) disease for which 
service connection may be presumed as a consequence of Agent 
Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Indeed, the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any condition for which 
the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See, e.g., 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  

The United States Court of Appeals for the Federal Circuit 
has determined, however, that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

Hence, while this Veteran is presumed to have been exposed to 
Agent Orange, bronchitis may not be presumed to have been so 
incurred based on that exposure.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, service connection for bronchitis may be pursued 
on two theories.  First, that bronchitis was directly 
incurred or aggravated in-service.  Second, that bronchitis 
is due to exposure to Agent Orange and other herbicides in 
light of the appellant's presentation of evidence showing 
proof of direct causation.

Upon review of the probative and competent medical evidence 
of record, the Board finds that direct service connection is 
not warranted for bronchitis.  In reaching this 
determination, the Veteran's service and post-service medical 
records, as well as his written statements, clearly indicate 
that his bronchitis was not diagnosed until many years after 
service.  Service medical records are not referable to 
complaints or diagnosis of, or treatment for bronchitis.  
While VA and private medical records, including those 
provided by Dr. Malhotra, dated between 2005 to 2008, include 
complaints and diagnosis of and treatment for chronic 
bronchitis, there is no competent evidence showing that 
bronchitis is either due to service or due to the appellant's 
presumed exposure to Agent Orange and other herbicides while 
in Vietnam.  

The most favorable evidence is in a February 2005 signed 
statement wherein Dr. Malhotra said that he treated the 
Veteran for the past 20 years, that the appellant had 
recurrent attacks of bronchitis, and that the appellant was 
exposed to Agent Orange during service.  Dr. Malhotra then 
stated that "[a]lthough there is some causal relationship, 
it is hard to establish".  Hence, Dr. Malhotra has not 
provided a opinion showing a definite causal connection.  The 
United States Court of Appeals for Veterans Claims has held 
that where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993);  (citing Sklar v. Brown, 5 Vet.App. 
140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also 
Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).  

In his July 2006 substantive appeal, the Veteran said that 
the October 2005 issue of Agent Orange Review supported his 
claim, as it listed "bronchus" and said VA must presume all 
Vietnam veterans were exposed to Agent Orange.  The portion 
of the article he attached described conditions recognized in 
veterans to include "[r]espiratory cancers, including 
cancers of the lung, larynx, trachea, and bronchus".   
Bronchitis is not a respiratory cancer, and no evidence has 
been presented to suggest that it is.

During his April 2007 Board hearing, the Veteran testified 
that he first noticed a breathing problem approximately one 
or two years after his service discharge when he developed a 
cough and bronchitis (see hearing transcript at page 4).  He 
said doctors said "it could be related" to exposure to 
Agent Orange (Id) and also told him that there was a 
relationship between the disorder and the herbicides and 
pesticides in the environment in which he served (Id. at 4-5 
and 8).   

In a January 2008 signed statement, the Reverend A.C.S. said 
that the Veteran had many health problems, including 
persistent bronchial problems with a hacking cough and 
wheezing.  

In a July 2008 response to the RO's request for the Veteran's 
treatment records, Dr. Malhotra submitted a signed statement 
indicating that the Veteran was treated for recurrent 
bronchitis and had cervical disc disease.  He did not 
elaborate on his prior statement or otherwise provide 
evidence of a nexus between bronchitis and the appellant's 
active duty service.

The Veteran also submitted medical literature including an 
April 2007 Internet article from www.post-gazette.com that 
indicates exposure to chemicals in the environment has 
produced a women's health crisis.  Also submitted was an 
article from the Oklahoma Agent Orange Foundation, ANA 
Profiles, which discusses immune system damage/dysfunction in 
Vietnam veterans.  Finally, a third article, entitled 
"Chronic bronchitis and pesticide exposure: a case-control 
study in Lebanon", from the European Journal of 
Epidemiology, 2006, 21(9); 681-8, indicates that researchers 
were evaluating the odds of exposure to pesticides and 
chronic bronchitis in patients in Lebanon.  The authors cited 
the opinion that pesticide exposure was associated with 
chronic bronchitis in Lebanese adults.  

According to a February 2009 VA examination report, the VA 
examiner reviewed the Veteran's medical records and performed 
a clinical examination.  The Veteran said that, after his 
discharge, he went to work for a water company and developed 
chronic bronchitis with a chronic cough approximately two 
years later.  While working at the water company, the 
appellant reported that he was involved with chlorine 
gastrification of the water, but he denied any large-scale 
leakage prior to development of asthma.  The claimant 
described an incident during which he inhaled some chlorine 
gas but did not require hospitalization and said that his 
asthmatic symtoms developed before the chlorine gas exposure.  
The Veteran said he worked for the water company for 33 years 
and was laid off in 2005, after which he was awarded Social 
Security disability benefits.  

The VA examiner noted October 2008 pulmonary function 
findings were essentially within normal limits and did not 
significantly vary from September 2008 results.  The results 
of a chest-radiograph performed in October 2008 were also 
normal.  It was noted that in September 2008 the Veteran had 
a pulmonary consultation at Blair Medical Association.      

The VA examiner stated that the Veteran carried a diagnosis 
of chronic bronchitis with normal pulmonary function tests 
with the benefit of medications and that there did not appear 
to be any respiratory impairment.  

The VA examiner performed "as extensive a literature review 
as time allow[ed]" and, based on his professional medical 
expertise, opined that "[t]here are no documented studies 
that exposure to Agent Orange causes reactive airways disease 
or chronic bronchitis."  The VA physician noted that the 
Veteran reported that the base to which he was assigned in 
Vietnam was frequently sprayed for mosquitoes and that review 
of the historical literature indicated that Malathion was 
used for mosquito control, primarily by spraying airborne 
planes and/or helicopters.  As per the Veteran, at the base 
at which he worked and lived, the mosquito control was also 
sprayed by truck. 

The VA examiner noted his review of the Veteran's medical 
records, cited four medical journal studies, and opined that 
there was "no conclusive evidence that [M]alathion causes 
asthma or chronic bronchitis in exposed populations".  The 
VA examiner specifically asked the Veteran if he had any type 
of exposure or respiratory symtoms while service for which he 
sought medical attention and he denied having such symtoms.  
According to the VA examiner, there may be an association 
between a highly allergic individual and the development of 
asthma with pesticide exposure; however, this was not 
conclusive.  The VA examiner said that the Veteran had no 
functional pulmonary impairment and opined that "[the 
Veteran's] current pulmonary symtoms are not due to the 
exposure to herbicides (to include Agent Orange), or to 
mosquito control agents". 

The Veteran has contended that service connection should be 
granted for chronic bronchitis.  Although the Veteran 
currently has chronic bronchitis, the preponderance of the 
competent medical evidence is against finding that this 
disability is related to service or any incident thereof.  
Indeed, the record reflects that his lungs were normal on 
separation from service and the first post service evidence 
of record of bronchitis is from the mid-1980s, nearly 20 
years after the Veteran's separation from service.  

More importantly, in February 2009, a VA examiner who 
reviewed the Veteran's medical records and examined him, 
opined that "[the Veteran's] current pulmonary symtoms are 
not due to the exposure to herbicides (to include Agent 
Orange), or to mosquito control agents".  In short, the 
preponderance of the most probative medical evidence is 
against finding a relationship between the Veteran's 
bronchitis and his service or any incident of service.

In support of the appellant's claim that his bronchitis is 
attributable to exposure to Agent Orange, the Veteran points 
to general medical literature including from an Internet 
source regarding the effect of Agent Orange.  The Board 
notes, however, that these documents contain no specific 
findings pertaining to this Veteran's manifestation of a 
bronchitis.  As a lay person, relying on a generic medical 
treatise, the appellant is not qualified to render a medical 
opinion as to the etiology of the cause of his alleged 
bronchitis disorder.  Wallin v. West, 11 Vet. App. 509, 514 
(1998) (treatise evidence cannot provide speculative generic 
statements not relevant to the veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  See also Sacks v. West, 11 Vet. App. 314, 317 
(1998).

The Veteran and his friends, as lay persons without medical 
training, do not meet the burden of presenting competent 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting their own statements.  While the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., difficulty hearing, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  There is no evidence showing, and the Veteran 
does not assert, that he or any of his lay witnesses has 
medical training to provide competent medical evidence as to 
the etiology of the claimed bronchitis.

The evidence preponderates against the claim.  Hence, the 
claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for bronchitis, including 
as due to exposure to herbicides is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


